Exhibit 10.2

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

6th AMENDMENT TO THE SERVICES AGREEMENT BETWEEN BOTTOMLINE TECHNOLOGIES, INC.
AND BANK OF AMERICA, N.A.        LOGO [g262224262224_logo.jpg] Supplier Name:  

Bottomline

Technologies (de), Inc.

  Agreement Number:   CW136262 Supplier Address:  

325 Corporate Drive

Portsmouth, NH 03801

United States

  Addendum Number:   CW323227 Supplier Telephone:   1-603-436-0700   Addendum
Effective Date:   September 15, 2011

This Amendment, made and entered into this 15th day of September, 2011 by and
between BOTTOMLINE TECHNOLOGIES, INC. (hereinafter referred to as “Tech”) and
BANK OF AMERICA, N.A. (hereinafter referred to as “Bank”).

WITNESSETH:

WHEREAS, Tech, as a subcontractor of the Bank, currently provides PayMode
Processing Services to Bank Customers pursuant to the Services Agreement (CW
136262) (the “Agreement”);

WHEREAS, Schedule A and Schedule D of the Services Agreement were amended to add
Paymode-X for Invoicing to the PayMode Processing Services as an Enhancement
available to Bank’s Customers via a Second Amendment to the Agreement dated
September 27, 2010.

WHEREAS, the parties desire to further amend Schedule A and Schedule D to add
further Enhancements to Paymode-X for Invoicing;

NOW, THEREFORE, in consideration of the premises hereof and the mutual benefits
to be derived hereby, the Agreement is hereby amended by adding the following
provisions as follows:

 

Enhancement    Paymode-X Core and Check Print production for large volume
opportunity – pricing concession Category    BAC Customer-Driven Request - [**]
Functional Summary   

•      Background

 

•      Bank of America has a very strategic opportunity to bid on [**] AP
business which would include Paymode ACH and check printing

 

•      Bank of America is asking that BT view this as a strategic opportunity
and partner on contract pricing for both services.

 

•      Currently today there are around [**] items per month being printed
within their shared service center.



--------------------------------------------------------------------------------

  

Check Print Request

 

Check print services only (one page) with envelope

 

Per check            $[**]*

 

*  Assumes [**] checks monthly.

 

All other services would be in addition to this quote. Postage will go out at
presort rates. Cost per mail piece will not exceed the USPS Mixed AADC rate
which is $0.390 for one ounce first class mail as of April 17, 2011.

 

Paymode-X (ACH)

 

[**]/payment** Based on approx. [**] (monthly) paper payments being converted to
electronic.

 

*        If transaction volumes deviate more than [**]% from the projections
Tech reserves the right to revisit this pricing proposal.

**     Payments processed for [**] will not be included in the volumes analyzed
for the Core transaction floor.

D. Inconsistencies: In the event of any inconsistencies in the terms of the
Services Agreement and this Amendment, the terms of this Amendment shall control
with respect to the provisions set out herein.

E. All Other Provisions: Except as to the terms amended by this Amendment, all
other terms and conditions of the Services Agreement are declared by the parties
to be in full force and effect, and except as otherwise provided in this
Amendment, all defined terms used in this Amendment shall have the meanings set
forth for such terms in the Services Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives this 15th day of September 2011.

 

(“Bank”) Bank of America, N.A. /s/ Dani Folsom   10/25/2011         Signature  
Date     Dani Folsom (Printed Name)   VP, Sourcing Manager (Title)  

(“Tech”) Bottomline Technologies (de), Inc. /s/ Eric Morgan   10/25/2011        
Signature   Date     Eric Morgan (Printed Name)   VP, Global Controller (Title)
 

 

 

- 2 -